Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 28 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                      28 October 1781
                  
                  I have had the honor to receive Your Excellencys two letters of the 26th and one of the 27th inst: I will not conceal from You My dear General, that the answer relative to the expedition against Wilmington was received with as much concern as disappointment—We cannot but deeply regret that the engagements of the fleet in another quarter are so positive, as to deprive us of the obvious and decisive advantages which wd result from farther cooperations—Every motive public & private makes me part with Your Excelly with extreme reluctance—but I flatter myself that you will compensate us as early as possible in the Spring—for the present my dear General give me leave to represent to you that the situation of our affairs requires your protection even here a few days longer—the quantity of Stores, and the number of troops which we have to transport by Water to the Head of Elke will be open to the enterprises of the enemy—the moment your Excelly leaves the Bay—and that the sudden departure of the flelt wd expose us to the greatest confusion and most irreparable Loss.
                  Our means of Water transportation are inadequate, and we have demands for them on all sides—Our new acquisition of Artillery &ca augments our embarrassments and we have not only our own sick & wounded but those of the Enemy to dispose of—I take the Liberty of entreating Yr Excellencys attention to these matters.
                  With respect to the Flags it remains with Yr Excellency to determine what ought to be done—and whatever you decide will be right.
                  The Signals Yr Excelly is so good as to send me will be transmitted as you direct and I am much obliged by the communication of them.
                  I cannot hope that the british have such an affection for the interests of the Allies, and Yr Excellys glory as to commit their affairs to the issue of a desperate naval combat as they pretend—It is conjectured by some that they will reinforce Charles Town, which they necessarily consider in imminent danger.
                  I will not take a final leave of you my dear General, because I hope that I shall have the satisfaction of hearing from you several times before Your Departure—I am much afflicted at learning the continuance of Yr indisposition—my ardent vows are repeated for your speedy reestablishment andI entreat You to give me intelligence as soon as possible of it and to accept the sincere assurances of the friendship With which I have the honor to be.
                  
               